TurNEY, J.,
delivered tbe opinion of the Court.
Section 2 of the Act entitled “ An Act to regulate the practice in civil and criminal cases/’ provides, “That on the trial of all felonies every word of the Judge’s charge shall be reduced to writing before given to the jury, and no part of it whatever shall he delivered orally in any such case, but shall be delivered wholly in writing. Every word of the charge shall be written and read from the writings, which shall be filed with the papers, and the jury shall take it out Avith them upon their retirement.”
This statute is plain, unambiguous and imperative; its objects, are patent to the casual reader; it carries upon its face its own unmistakable construction; it is founded in reason, and entirely justified by the wisdom of experience. The Legislature had the unmistakable authority to make the law, and did it. At Knoxville, during the late special term, this statute was before us; we held then, as we do now, Judge Deaderick delivering the opinion. We see no reason and have no disposition to depart from that holding.
Reverse the judgment.